Citation Nr: 1411311	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-41 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2012, the Veteran testified before the undersigned during a video conference Board hearing.  A transcript of the hearing is associated with the claims file.  Shortly thereafter, the Veteran submitted additional evidence with a waiver of initial RO consideration of these new documents.  The Board accepts this additional material for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required with respect to the Veteran's claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

The Board notes that the Veteran has never been provided with a VA examination for either his sleep apnea or GERD claims.  VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records indicate that the Veteran was seen for respiratory complaints, including wheezing and for sore throats, but not for sleep apnea or acid reflux complaints.  However, an April 1992 service treatment record noted complaints of sore throat and difficulty swallowing for two days.  A September 1992 service treatment record, and the October 1992 Medical Board, indicated that the Veteran woke up at night with complaints of wheezing and dyspnea or wheezing and coughing.  A December 1992 service treatment record noted treatment for gastroenteritis.  During his Board hearing, the Veteran testified that his in-service asthma masked his complaints regarding his currently diagnosed sleep apnea and GERD disorders.  He stated that during service he was kidded about his loud snoring and had severe hiccups and a burning feeling in his throat while aboard ship.  He and his representative also argued that his sleep apnea, GERD, and service-connected asthma were all linked together.  

Post-service private medical records show diagnosis and treatment of sleep apnea and GERD disorders.  A two-sentence letter dated in July 2010 from the Veteran's private physician, Dr. W.A., stated that the Veteran's sleep apnea and GERD disorders most likely developed during service, but did not explain why or how he came to this conclusion when service treatment records showed little if any evidence of these conditions.  

Thus, there is competent evidence of current sleep apnea and GERD disorders and indications in his Board testimony that such disorders could be associated with his service.  The Board finds there is insufficient medical evidence at present to decide these two claims.  Therefore, on remand an appropriate VA examination and medical opinion as to both sleep apnea and GERD should be obtained.  

Before any VA examination is scheduled, however, the RO/AMC should ask the Veteran and his representative for releases to associate any additional relevant private treatment records with his claims file.  In addition, any relevant additional VA treatment records also should be associated with the claims file or with his electronic Virtual VA eFolder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand all relevant VA medical records dated since September 2010 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his disorders on appeal.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  VA treatment records from the Lebanon VA Medical Center or Camp Hill outpatient clinic, dated since September 2010, should be requested whether or not the Veteran responds to the request for additional information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  After completion of the development referred to above, the RO/AMC shall schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current sleep apnea and GERD disorders.  The claims file shall be made available to and reviewed by the examiner(s).  A complete history should be obtained from the Veteran.  The examiner(s) shall note such review, and identify important information gleaned therefrom, in an examination report.  Based on examination of the Veteran and a thorough review of the record, the examiner(s) should provide opinions as to the following:  

a) Whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed sleep apnea and GERD had their onsets in service, or are causally related to service.  

b) If not, then whether it is at least as likely as not that any currently diagnosed sleep apnea or GERD was (were) caused or aggravated (permanently increased in disability beyond the natural progression of the disorder) by his service-connected asthma/allergies disability.  

A rationale or explanation is requested for all medical opinions.  If any examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

